                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THOMAS HEATON SPITTERS,
                                                                                       Case No. 18-cv-03639-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER DENYING IFP APPLICATION
                                                                                       WITHOUT PREJUDICE
                                  10     PSYNERGY, et al.,
                                                                                       Re: Dkt. Nos. 12, 13
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 18, 2018, plaintiff Thomas Spitters made a filing that opened this civil

                                  15   action. Dkt. 1. On the same day, plaintiff filed an application to proceed in forma

                                  16   pauperis (“IFP”), which would allow him to proceed with this action without prepaying fees

                                  17   or costs. Dkt. 2. A plaintiff seeking to proceed in forma pauperis “must allege poverty

                                  18   with some particularity, definiteness and certainty.” Escobedo v. Applebees, 787 F.3d

                                  19   1226, 1234 (9th Cir. 2015) (internal quotation marks omitted). Plaintiff’s application did

                                  20   not provide sufficient information to grant the application. For example, he wrote that his

                                  21   income and saved cash were “de minimus.” Dkt. 2 at 1–2. His other descriptions were

                                  22   similarly vague, including that he had “some” personal property and that “[v]arious

                                  23   immediate and extended family, and their associated parties and individuals” depended

                                  24   on him for support. Dkt. 2 at 2.

                                  25          On September 10, 2018 this court denied plaintiff’s IFP application and adopted

                                  26   the Magistrate Judge’s Report and Recommendation to dismiss the complaint with leave

                                  27   to amend. Dkt. 8. Plaintiff was given a deadline of October 5, 2018 to file an amended

                                  28   IFP application and complaint. Plaintiff has not filed an amended IFP application, nor has
                                  1    he paid the filing fee. Rather, he has included in two separate filings statements

                                  2    indicating that he would prefer not to disclose his financial condition to the court. Dkt. 12

                                  3    at 1 (“plaintiff . . . wishes his pauperized financial condition to remain . . . confidential, and

                                  4    secret”); Dkt. 13 at 5 (“plaintiff again states his overall desire and right to have his

                                  5    pauperized finances remain private and confidential; and honorably and humbly demands

                                  6    again before the court that defendants in these cases pay all court fees and costs and

                                  7    expenditures of said cases, including court and clerk fees . . . . These demands have

                                  8    been stated previously and repeatedly, and the court has chosen not to address them,

                                  9    ignored them in fact.”).

                                  10          Plaintiff need not disclose his financial condition to proceed with this action.

                                  11   Plaintiff has two options if he wishes to litigate this case. He must either (1) file a new,

                                  12   complete IFP application disclosing all requested information (the required application is
Northern District of California
 United States District Court




                                  13   attached to this order)1; or (2) pay the entire filing fee of $400.00 and serve the summons

                                  14   and complaint (and any amendments and attachments), as well as scheduling orders and

                                  15   other documents specified by the Clerk, pursuant to Rule 4 of the Federal Rules of Civil

                                  16   Procedure. Spitters must complete one of those two options by February 15, 2019, or

                                  17   the complaint will remain dismissed without prejudice and this action will be closed.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 9, 2019

                                  20                                                  __________________________________
                                                                                      PHYLLIS J. HAMILTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                        The application is also available on the district’s website:
                                       https://www.cand.uscourts.gov/civilforms. The direct link to the application is
                                  27   https://www.cand.uscourts.gov/filelibrary/15/Application%20to%20Proceed%20In%20For
                                       ma%20Pauperisnon-prisoner.pdf (PDF format) or
                                  28   https://www.cand.uscourts.gov/filelibrary/763/Application-to-Proceed-In-Forma-Pauperis-
                                       non-.docx (MS Word format).
                                                                                     2
